 Case 2:06-cv-00244-JCM-DJA Document 18 Filed 07/21/21 Page 1 of 5




                       Exhibit C




Redacted Notice of Errata [ECF
          No. 18]




                       Exhibit C
     Case 2:06-cv-00244-JCM-DJA Document 18 Filed 07/21/21 Page 2
                                                                1 of 5
                                                                     4




John Doe                                                          21




John Doe,




                                        John Doe
Case 2:06-cv-00244-JCM-DJA Document 18 Filed 07/21/21 Page 3
                                                           2 of 5
                                                                4
Case 2:06-cv-00244-JCM-DJA Document 18 Filed 07/21/21 Page 4
                                                           3 of 5
                                                                4
Case 2:06-cv-00244-JCM-DJA Document 18 Filed 07/21/21 Page 5
                                                           4 of 5
                                                                4
